Citation Nr: 0505921	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increase in the $250 apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation benefits for D.D. and D.D., the veteran's minor 
children.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to August 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 Special Apportionment Decision of the 
VA Regional Office (RO) in Detroit, Michigan.  In August 
2004, the veteran testified before the undersigned at a 
Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify both parties 
if further action is required.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  Neither the appellant 
nor the veteran were sent a VCAA letter.  Accordingly, the 
AOJ should undertake the appropriate actions to ensure that 
the directives of VCAA have been followed as to the issue on 
appeal.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (invalidated, in 
part, the Board's regulatory development authority).  

The appellant and the veteran is hereby informed that if 
there is evidence supporting the issue on appeal, they must 
submit that evidence to the Agency of Original Jurisdiction 
(AOJ).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  With regard to both the appellant and the 
veteran, the AMC should send them a VCAA 
letter which is in compliance with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  In 
this regard, the letter must:  

(1) inform the claimants about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimants about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimants about the 
information and evidence the claimants are 
expected to provide; and 
(4) request that the claimants provide any 
evidence in the claimants' possession that 
pertains to the claim.

2.  Thereafter, the case should be returned 
to the Board after compliance with requisite 
appellate procedures.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

